Exhibit 10.4

 

EXHIBIT E-2

 

NONSOLICITATION AGREEMENT

 

This NONSOLICITATION AGREEMENT (this “Agreement”), dated as of February     ,
2006, is entered into by and between Placer Sierra Bancshares, a California
corporation (“PLSB”) and                              (the “Shareholder”).

 

RECITALS

 

A. PLSB and Southwest Community Bancorp, a California corporation have entered
into that certain Agreement and Plan of Merger and Reorganization dated as of
February     , 2006 (the “Merger Agreement”).

 

B. The Shareholder is an executive officer of Southwest or its subsidiary
Southwest Community Bank, a California banking corporation (collectively,
“Southwest”).

 

C. As an inducement to PLSB to enter into the Merger Agreement, the Shareholder
agrees to refrain from using trade secrets or soliciting customers or employees
of Placer Sierra Bank (“PSB”) or Southwest or any of their respective
subsidiaries or successors.

 

D. Except as otherwise provided herein, each capitalized term shall have the
meaning given to such term in the Merger Agreement. As used in this Agreement,
the following terms shall have the meanings set forth:

 

“Customer” shall mean any Person with whom Southwest has an existing
relationship for Financial Services (as defined below) from the date of the
Merger Agreement until immediately prior to the Effective Time of the Holding
Company Merger.

 

“Enterprises” shall mean any of the businesses conducted by PSB or Southwest or
any of their respective subsidiaries at any time from the date of the Merger
Agreement until immediately prior to the Effective Time of the Holding Company
Merger.

 

“Financial Institution” shall mean a “depository institution” as that term is
defined in 12 C.F.R. Section 348.2 and any parent, subsidiary or affiliate
thereof.

 

“Financial Services” shall mean the origination, purchasing, selling and
servicing of commercial, real estate, residential, construction and consumer
loans, the provision of inventory financing and the solicitation and provision
of deposit services and services related thereto and acting as transfer agent or
registrar for corporate stocks.

 

“Prospective Customer” shall mean any Person with whom Southwest has actively
pursued a relationship for Financial Services at any time within the last twelve
months prior to the Effective Time of the Holding Company Merger.



--------------------------------------------------------------------------------

“Trade Secrets” shall mean:

 

(a) All secrets and other confidential information, ideas, knowledge, know-how,
techniques, secret processes, improvements, discoveries, methods, inventions,
sales, financial information, lists of Customers and Prospective Customers,
plans, concepts, strategies or products, as well as all documents, reports,
drawings, designs, plans and proposals otherwise pertaining to same or relating
to the business and properties of Southwest of which the Shareholder has
acquired, or may hereafter acquire, knowledge and possession as a shareholder,
director, officer or employee or as a result of the transactions contemplated by
the Merger Agreement.

 

(b) Notwithstanding any other provisions of this Agreement to the contrary,
“Trade Secrets” shall not include any (i) information which is or has become
available from a third party who learned the information independently and is
not or was not bound by a confidentiality agreement with respect to such
information, or (ii) information readily ascertainable from public, trade or
other nonconfidential sources (other than as a result, directly or indirectly,
of a disclosure or other dissemination in contravention of a confidentiality
agreement).

 

NOW THEREFORE, in consideration of the premises and respective representations,
warranties and covenants, agreements and conditions contained herein and in the
Merger Agreement, and intending to be legally bound hereby, the Shareholder and
PLSB agree as follows:

 

ARTICLE I

ACKNOWLEDGMENTS BY THE SHAREHOLDER

 

1.1 Acknowledgment. The Shareholder acknowledges that by virtue of his position
with Southwest, Shareholder has developed considerable expertise in the business
operations of Southwest and has access to Trade Secrets. Shareholder recognizes
that PLSB would be irreparably damaged, and its substantial investment in
Southwest materially impaired, if the Shareholder were to disclose or make
unauthorized use of any Trade Secrets or if the Shareholder were to solicit
Customers, Prospective Customers or employees of Southwest or PSB. Accordingly,
the Shareholder expressly acknowledges that he is voluntarily entering into this
Agreement and that the terms and conditions of this Agreement are fair and
reasonable to the Shareholder in all respects.

 

ARTICLE II

NONSOLICITATION

 

2.1 Nonsolicitation. For a period of two years after the Effective Time of the
Holding Company Merger, the Shareholder shall not, directly or indirectly,
without the prior written consent of the Surviving Corporation or the Surviving
Bank on behalf of any Financial Institution, solicit or aid in the solicitation
of Customers or Prospective Customers for Financial Services or induce or
attempt to induce immediately any Person who is a Customer, Prospective
Customer, supplier, distributor, officer or employee of Southwest or PSB prior
to the Effective Time of the Holding Company Merger to terminate such person’s
relationships with, or to take any action that would be disadvantageous to, the
Surviving Corporation, PSB, Southwest or the Surviving Bank.

 

2



--------------------------------------------------------------------------------

2.2 Trade Secrets. Without limiting the generality of the foregoing and at all
times after the date hereof, other than for the benefit of Southwest and, after
the Effective Time of the Holding Company Merger, other than for the benefit of
the Surviving Corporation and, PSB, Southwest and the Surviving Bank, the
Shareholder (i) shall make no use of the Trade Secrets, or any other part
thereof, to any other Person, and (iii) shall deliver, on and after the
Effective Time of the Holding Company Merger, all documents, reports, drawings,
designs, plans proposals and other tangible evidence of Trade Secrets, now
possessed or hereafter acquired by the Shareholder, to the Surviving
Corporation.

 

2.3 Exceptions. Notwithstanding any provision of this Agreement to the contrary,
the Shareholder may disclose or reveal any information, whether including in
whole or in part any Trade Secrets, that:

 

(a) The Shareholder is required to disclose or reveal under any applicable law,
provided the Shareholder makes a good faith request that the confidentiality of
the Trade Secrets be preserved and, to the extent not prohibited by applicable
law, gives the Surviving Corporation prompt notice of such requirement in
advance of such disclosure.

 

(b) The Shareholder is otherwise required to disclose or reveal by any
Governmental Entity, provided the Shareholder makes a good faith request that
the confidentiality of the Trade Secrets be preserved and, to the extent not
prohibited by applicable Law, gives the Surviving Corporation prompt notice of
such requirement in advance of such disclosure; or

 

(c) In the opinion of the Shareholders’ counsel, the Shareholder is compelled to
disclose or else stand liable for contempt or suffer other censure or penalty
imposed by any Governmental Entity, provided the Shareholder makes a good faith
request that the confidentiality of the Trade Secrets be preserved and, to the
extent not prohibited by applicable Law, gives the Surviving Corporation prompt
notice of such requirement in advance of such disclosure.

 

ARTICLE III

INDEPENDENCE OF OBLIGATIONS

 

The convenants of the Shareholder set forth in this Agreement shall be construed
as independent of any other agreement or arrangement between the Shareholder, on
the one hand, and PLSB on the other, and the existence of any claim or cause of
action by the Shareholder against PLSB, Southwest, PSB, the Surviving
Corporation or the Surviving Bank or any of their respective subsidiaries shall
not constitute a defense to the enforcement of such covenants against the
Shareholder.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL

 

4.1 Amendments. To the fullest extent permitted by law, this Agreement may be
amended by agreement in writing of the parties hereto at any time.

 

4.2 Integration. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and (except for other documents
to be executed pursuant to the Merger Agreement) supersedes all prior agreements
and understanding of the parties in connection therewith.

 

4.3 Termination.

 

(a) This Agreement shall terminate automatically without further action in the
event that the Merger Agreement is terminated prior to the Effective Time of the
Holding Company Merger in accordance with its terms.

 

(b) Unless sooner terminated pursuant to subsection (a) of this Section 4.3, the
obligations of Shareholder under Section 2.1 shall terminate on the second
anniversary of the Effective Time of the Holding Company Merger.

 

(c) Unless sooner terminated under subsection (a) of this Section 4.3, and
except as provided in subsection (b) of this Section 4.3, the obligations of the
Shareholder under this Agreement shall terminate only on the mutual agreement of
the Shareholder and PLSB or the Surviving Corporation.

 

4.4 Specific Performance. Shareholder acknowledges and agrees that irreparable
injury will result to PLSB in the event of a breach of any of the provisions of
this Agreement and that PLSB will have no adequate remedy at law with respect
thereto. Accordingly, in the event of a material breach of this Agreement, and
in addition to any other legal or equitable remedy PLSB may have, PLSB shall be
entitled to the entry of a preliminary injunction and a permanent injunction
(including, without limitation, specific performance) by a court of competent
jurisdiction, to restrain the violation or breach thereof by Shareholder or any
affiliates, agents or any other persons acting for or with Shareholder in any
capacity whatsoever, and Shareholder submits to the jurisdiction of such court
in any such action. In addition, after discussing the matter with Shareholder,
PLSB shall have the right to inform any third party that PLSB reasonably
believes to be, or to be contemplating, participating with Shareholder or
receiving from Shareholder assistance in violation of this Agreement, of the
terms of this Agreement and of the rights of PLSB hereunder, and that
participation by any such persons with Shareholder in activities in violation of
Shareholder’s agreement with PLSB set forth in this Agreement may give rise to
claims by PLSB against such third party.

 

4.5 Severability and the Like. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be unreasonable as to duration, activity
or subject, it shall be deemed to extend only over the maximum duration, range
of activities or subjects as to which such provision shall be valid and
enforceable under applicable law. If any provisions shall, for

 

4



--------------------------------------------------------------------------------

any reason, be held by a court of competent jurisdiction to be invalid, illegal
or unenforceable, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

4.6 Notices. Any notices or communication required or permitted hereunder, shall
be deemed to have been given if in writing and (a) delivered in person,
(b) delivered by confirmed facsimile transmission, (c) sent by overnight
carrier, postage prepaid with return receipt requested or (d) mailed by
certified or registered mail, postage prepaid with return receipt requested,
addressed as follows:

 

If to PLSB, addressed to:

 

    Placer Sierra Bancshares     525 J Street     Sacramento, California 95814  
 

Attention:

  Ronald W. Bachli         Angelee J. Harris     Telecopier No. (916) 329-9238

 

With a copy addressed to:

 

   

Manatt, Phelps & Phillips, LLP

   

11355 West Olympic Boulevard

   

Los Angeles, California 90064-1614

   

Attention: William T. Quicksilver

   

Telecopier No. (310) 312-4224

 

If to Shareholder, addressed to:

 

   

_________________________

   

_________________________

   

_________________________

   

_________________________

   

_________________________

 

With a copy addressed to:

 

       

Horgan, Rosen, Beckham & Coren, LLP

       

23975 Park Sorrento, Suite 200

       

Calabasas, California 91302-4001

       

Attention: S. Alan Rosen

       

Telecopier No. (818) 591-3838

 

5



--------------------------------------------------------------------------------

And a copy addressed to:

 

       

General Counsel

       

Southwest Community Bancorp

       

5810 El Camino Real

       

Carlsbad, California 92008

       

Attention: Paul M. Weil

       

Telecopier No.: (760) 431-2164

 

or at such other address and to the attention of such other person as a party
may notice to the others in accordance with this Section 4.6. Any such notice or
communication shall be deemed received on the date delivered personally or
delivered by confirmed facsimile transmission or on the next business Day after
it was sent by overnight carrier, postage prepaid with return receipt requested
or on the third Business Day after it was sent by certified or registered mail,
postage prepaid with return receipt requested.

 

4.7 Waiver of Breach. Any failure or delay by PLSB in enforcing any provision of
his Agreement shall not operate as a waiver thereof. The waiver by PLSB of a
breach of any provision of this Agreement by Shareholder shall not operate or be
construed as a waiver of any subsequent breach or violation thereof. All waivers
shall be in writing and signed by the party to be bound.

 

4.8 Assignment. This Agreement may be assignable by PLSB to PSB or in connection
with a sale of all or substantially all of their respective assets or a merger
or reorganization in which either of them is not the surviving corporation. Any
attempted assignment in violation of this prohibition shall be null and void.

 

4.9 Binding Effect; Benefit to Successors. This Agreement shall be binding upon
the Shareholder and upon the Shareholder’s successor and representatives and
shall inure to the benefit of PLSB and their respective successors,
representatives and assigns.

 

4.10 Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
California applicable to contracts between California parties made and performed
in this State.

 

4.11 Headings. The descriptive headings of the several Articles and Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

4.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to each party hereto.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused and duly executed
this Agreement as of the day and year first above written.

 

PLACER SIERRA BANCSHARES By:  

 

--------------------------------------------------------------------------------

Name:   Ronald W. Bachli Title:   Chairman and Chief Executive Officer
SHAREHOLDER

 

--------------------------------------------------------------------------------

Name:    

 

SIGNATURE PAGE TO NONSOLICITATION AGREEMENT

 

7